Sedgwick, J.,
dissenting.
The policy of our law is to encourage the improvement of homesteads. There are no restrictions placed upon adding to, improving or beautifying the homes of the people. If this plaintiff had removed defendant’s house for them and placed it on this new homestead, and had repaired the house and otherwise improved and beautified it, the plaintiff could have filed a lien for the amount so expended and the homestead would be liable for it. In this case the plaintiff had no occasion to file a lien, because it had already a contract with the owner of the fee for the very thing for Avhich the law Avould have allowed it to file a lien, to wit, for improvements made to their home. It was not necessary to have a contract for this purpose with any one except the OAvner of the fee. The husband refused to sign the contract. He did not own the fee in the land, and did not want to make himself personally liable for the purchase price. The property itself was good for it, and, if that is not enough without making the husband also personally liable, they might get along Avith the old home. There seems to have been no other reason for his refusing, as his signature was of no *636importance upon the contract except to make him personally liable for the additions they were making to their home. He says that the house was his. He has consented to attach it to his wife’s real estate and make it a part thereof. He says that the house was moved and made a part of his wife’s real estate without his consent. Tf he had not consented to it, it would never have been moved, and if he objected to having so good a home as his wife seems to have been trying to provide for him, and did not want the building used for that purpose, he should have said so at the time. This he did not do, and he ought certainly now to be held to have consented to, and to have participated in, making the house a part of the real estate, and their home, and adding to it the improvements that Avere made. If he consented to the improvements, and the Avife who held the legal title agreed that they should be a charge upon the property, and he has been for these years enjoying the benefit of those improvements, the policy of the law is to charge them upon the homestead. He knew that his wife had contracted to make these improvements a charge upon the homestead, and, knowing that, he moved his house upon his wife’s land, made it a part of the real estate to be charged with the improvements, and adopted it as their homestead. The improvements were made and he is enjoying them as his home. If I buy a lot, upon which to make a home, for $1,000, with the agreement that the party from whom I buy it shall fill it up to grade at an expense of $500, and that I Avill pay $1,500 for it all improved, the filling up of the grade is as much a part of the property purchased as is the original lot. So, if I contract for a lot and agree that certain improvements or additions shall be made thereto, and that I will pay so much for the lot and the improvements, the amount that I pay towards the improvements is as much the purchase price of the lot as though the improvements had been made before I thought of making any contract, and that seems to me to be precisely this case.
Reesé, O. J., and Hamer, J., concur in this dissent.